Order unanimously reversed on the law without costs and petition dismissed. Memorandum: The record establishes, as found by Family Court, that while respondent was incarcerated he reasonably planned for the future of his children. Family Court thus erred in concluding that respondent permanently neglected his children (see, Social Services Law § 384-b [7]; see generally, Matter of Gregory B., 74 NY2d 77). Moreover, because the petition failed to specify, as required by Family Court Act § 614 (1) (c), the diligent efforts that petitioner undertook to encourage and strengthen the parental relationship, it was jurisdictionally defective and must be dismissed (see, Matter of Karen L., 80 AD2d 681, 682; see generally, Matter of David T., 75 NY2d 927). (Appeal from Order of Allegany County Family Court, Sprague, J.—Permanent Neglect.) Present—Pine, J. P., Balio, Lawton, Doerr and Boehm, JJ.